Citation Nr: 0017400	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-05 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to 
December 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
rating decision by the RO.


FINDING OF FACT

No competent medical evidence has been presented to show that 
the veteran currently has PTSD, or that any other psychiatric 
disability began during military service or is otherwise 
attributable to the veteran's period of military service.


CONCLUSION OF LAW

The claim of service connection for a psychiatric disability 
is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order to make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

Initially, the Board notes that some of the veteran's service 
medical records are missing.  Correspondence from the 
National Personnel Records Center (NPRC), dated in 
August 1998, reflects that the veteran's service medical 
records were likely destroyed in a 1973 fire.  The Court has 
held that where "service medical records are presumed 
destroyed . . . the [Board's] obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule is heightened."  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  VA also has a 
heightened duty to assist the veteran in the development of 
evidence favorable to his claim.  Nevertheless, the absence 
of service medical records does not lower the legal standard 
for proving a service connection claim.  Rather, it increases 
the Board's duty to consider the evidence (and the benefit-
of-the-doubt rule, if applicable).  

The veteran claims that he suffers from PTSD as a result of 
his military service in Korea.  In order to award service 
connection for PTSD, there must be medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (1999).  

In the present case, the Board finds that the veteran's claim 
of service connection is not well grounded.  In short, no 
competent medical evidence has been presented to show that he 
currently experiences PTSD, or that any psychiatric 
disability is attributable to military service.  His 
available service medical records, including April 1951 and 
March 1952 pre-induction examination reports and a 
December 1953 separation examination report, show that 
examination resulted in no psychiatric diagnosis.  The 
veteran's remaining records are negative for complaints of, 
treatment for, or a diagnosis of PTSD.  It has been opined 
that he has Parkinson's induced dementia and psychiatric 
symptoms as a result, but no competent medical evidence 
linking any such problems to military service has been 
presented.

Correspondence from a VA psychology technician, dated in 
March 1998, indicates that the veteran had been experiencing 
PTSD symptoms since his return from Korea.  However, when the 
veteran was hospitalized from January to May 1998, and 
subsequently examined to determine whether he indeed had 
PTSD, a diagnosis of PTSD was not made.  At a July 1998 VA 
PTSD examination, the diagnosis was dementia due to 
Parkinson's disease with psychotic features.  Although the 
examiner opined that the veteran had some symptoms of PTSD 
such as a history of recurrent nightmares, the examiner noted 
that the veteran did not meet the criteria for PTSD.

Post-service VA hospitalization and examination reports show 
that, when the veteran was hospitalized from January to 
May 1998, the diagnoses were dementia and Parkinson's.  When 
examined by VA in July 1998, the diagnoses included history 
of dementia, history of Parkinson's, and history of 
depression anxiety for over 40 years.  At another July 1998 
VA examination, the examiner noted that the veteran was 
described as being confused and having significant problems 
behaviorally, primarily felt to be related to his dementia, 
Parkinson's disease, and possibly hallucinations from his 
Parkinson's medication versus hallucinations resulting from 
dementia.  The examiner noted that it appeared that these 
problems were related to his medical problems and not a 
psychiatric etiology.  The diagnosis was dementia due to 
Parkinson's disease with psychotic features, presently in 
partial remission versus full remission with medication 
treatment.  Although the record shows that the veteran was 
found to have a psychiatric disability since at least 1998, 
and has been treated since then for psychiatric symptoms, 
none of the VA examiners has related a psychiatric disability 
to service.  (The statutory presumption of 38 C.F.R. § 3.307 
does not aid the veteran because there is no basis in the 
evidence for finding that a psychosis was manifested during 
the one-year presumptive period following the veteran's 
separation from service.  38 C.F.R. §§ 3.307, 3.309.)

The Board has considered the veteran's written statements 
regarding his having problems with PSTD and a May 1998 lay 
statement from the veteran's brother regarding the veteran's 
problems with nightmares, but no current diagnosis of PTSD 
has been provided by one competent to do so.  In short, while 
they are competent to provide information regarding the 
symptoms the veteran currently experiences and has 
experienced since military service, they have not been shown 
competent to diagnose PTSD or to provide a medical nexus 
opinion regarding any other psychiatric disability.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  

The veteran's representative has argued that the Board should 
consider whether the RO has fulfilled the duty to assist.  
Such consideration is not necessary unless a well-grounded 
claim has been presented.  Morton v. West, 12 Vet. App. 477 
(1999).  


ORDER

Service connection for psychiatric disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

